                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WARREN D. CROZIER, for minor
A.C.; and PAULA M. CROZIER, for
minor A.C.;                                                8:18CV541

                   Plaintiffs,
                                                       MEMORANDUM
                                                        AND ORDER
      vs.

WESTSIDE COMMUNITY SCHOOL
DISTRICT, WESTSIDE MIDDLE
SCHOOL, ELIZABETH MEYERS,
English Teacher; RUSSELL OLSEN,
Principal Westside Middle School;
ENID SCHONEWISE, Assistant
Superintendent; and BLANE
MCCANN, Superintendent;

                   Defendants.

      This matter is before the court on Plaintiffs’ Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 11.) Plaintiffs filed a Notice of Appeal (filing no. 10)
on February 8, 2019. Plaintiff appeals from the court’s Memorandum and Order
and Judgment dated January 17, 2019 (filing nos. 8 & 9), in which the court
dismissed this matter without prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

            (a) Leave to Proceed in Forma Pauperis . . .

                   (3) Prior Approval. A party who was permitted to
                   proceed in forma pauperis in the district-court action, or
                   who was determined to be financially unable to obtain an
                   adequate defense in a criminal case, may proceed on
                  appeal in forma pauperis without further authorization,
                  unless:

                         (A) the district court--before or after the notice of
                         appeal is filed--certifies that the appeal is not taken
                         in good faith or finds that the party is not otherwise
                         entitled to proceed in forma pauperis and states in
                         writing its reasons for the certification or finding . .
                         ..

      The court finds that because Plaintiffs proceeded IFP in the district court,
they may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to Appeal
in Forma Pauperis (filing no. 11) is granted.

      Dated this 12th day of February, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         2
